DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US Patent No. 4,874,908) in view of Beeson et al. (US Patent No. 6,222,443).
Claim 1:
Johansson teaches a wiring-harness retaining device (multiple embodiments disclosed; of particular note, 102, 104 of figure 10; 166, 164 of figure 16; 172, 176 of figure 17) comprising: a substrate (168, 178) defining a surface (figures 16, 17); and a retention-feature (104, 166, 176) disposed on said surface and configured to retain a predetermined point (102, 
Johansson does not explicitly teach that the retention-feature is configured to locate the predetermined-point of the wiring harness within a range up to 5.0 millimeters from the predetermined-position since Johansson does not provide any disclosure as to the specific dimensions of the wires or retaining devices.  However, Johansson does teach that the “wire” could include “any elongate conductor for conveying energy, and includes electrically conductive insulated metallic wires, including single or multi-strand conductors, coaxial cables and twisted pair conductors, for transmitting energy in the form of electrical current, as well as jacketed optical fibers for transmitting energy in the form of light signals. The wires 12, 14, 16, 18, and 20 may vary in type, size, length and relative spacing along the length of the wiring harness.” (c. 4, l. 66-c. 5, l. 7).  Further, Johansson teaches that “[t]he row of wires may include as few as two wires, or as many as required to form the desired wiring harness.” (c. 5, l. 58-59).  Accordingly, Johansson suggests, to those having ordinary skill in the art, that the retention-feature is designed, at the very least, to cooperate with typical wire sizes and types in the industry and the retention-feature is sized to accommodate a desired number of such wires as commonly required for that installation.


    PNG
    media_image1.png
    548
    1131
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used wires similar in size to those explicitly disclosed in Beeson for the wiring harness of Johansson since: (a) Johansson teaches that any suitable wire of various sizes or types could be used in the retaining device; and (b) Beeson teaches a suitable wire for use in the same field of endeavor, specifically, motor vehicle wiring harnesses.
Turning back to Johansson, if the wires are 1-2.5mm in diameter, then the retaining device (for example, 102 in figure 10 and 24 in figures 1 and 2) is sized to be significantly greater than 5mm (figure 2 showing more gap between the wires than the diameter of the wires such that the pad is more than double the overall diameters of the wires).  Since the retaining device is sized to be greater than 5mm, the retaining device is capable of locating a predetermined point of the wiring harness bundle within a location up to 5mm away from a 
Finally, it would have been an obvious matter of design choice to provide a retention feature sized to allow up to 5mm of tolerance in the positioning of the wiring harness bundle on the retention feature, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Here, the size is a function of the diameter of the wires used and the number of wires in the bundle, wherein one having ordinary skill in the art at the time the invention was filed would readily understand how to appropriately size the retention feature for a selected bundle of wires based on the teachings of Johansson, a fact which is only strengthened by Johansson’s silence on the dimensions of its components.
Claim 2:
	Johansson teaches that the retention-feature includes an exposed adhesive layer that is sized, shaped and arranged to retain the predetermined-point of the wiring-harness bundle in a location up to 5.0 mm from the predetermined position on the surface of the substrate (104; figure 10; c. 7, l. 3-11; the predetermined and true positions are co-located).
Claim 3:
	Johansson discloses the claimed invention except for the exposed adhesive (104) is formed of a fugitive-glue material.  It would have been obvious to one having ordinary skill in In re Leshin, 125 USPQ 416.  The selection of a suitable adhesive is well within the general skill of those in the art of attaching wiring harnesses and would be an obvious matter of design choice to achieve the desired holding force.
Claim 4:
	Johansson teaches that the retention-feature includes a flexible L-shaped-member (166) projecting beyond the surface (168) (figure 16).
Claim 5:
	Johansson teaches that the L-shaped-member is integrally formed with the substrate and wherein the substrate and the L-shaped-member are formed of the same material (figure 16; c. 8, l. 1-28) and wherein the L-shaped member is sized, shaped and arranged to retain the predetermined-point of the wiring-harness bundle in a location up to 5.0 mm from the predetermined position on the surface of the substrate (104; figure 10; c. 7, l. 3-11; the predetermined and true positions are co-located).
Claim 6:
	Johansson discloses the claimed invention except for the removal-force threshold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a threshold of from about 40N to about 60N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The selection 
Claim 8:
	Johansson teaches that the assembler is a robot (c. 2, l. 50-60; c.6, l. 62-c. 7, l. 2) wherein the robot is capable of applying the removal-force to the wiring harness (c. 2, l. 50-60).
Claim 17:
	Johansson teaches that the wiring harness assembly may include a main trunk of the wiring harness bundle is routed through internal passages to different components of a vehicle (c. 1, l. 9-38) supported and attached by the attachment features (c. 2, l. 35-60; c. 5, l. 30-c. 6, l. 7) and that the surface defines an aperture through which the wire bundle attached to the main branch passes for attachment to the surface by the retention-feature (c. 8, l. 24-28).
Claim 18:
	Johansson teaches that the exposed adhesive layer (104) is sized, shaped, and arranged to receive and retain the wiring-harness (figure 10; 104 covers pad 102), wherein the wiring harness has a cable-diameter within a range of about 2 mm to about 30 mm (c. 4, l. 65-c. 5, l. 7, discussing various wires within the range; c. 5, l. 8-29, discussing that the pads are formed of sufficient length, thickness and width to support the wires in desired spatial relationship) and wherein the exposed adhesive layer is disposed on the surface of the substrate (c. 7, l. 3-11).  
Claim 19:
	Johansson teaches that the L-shaped-member (166) has a first portion extending perpendicular to the surface (168) of the substrate and a second portion extending parallel to 

    PNG
    media_image2.png
    334
    331
    media_image2.png
    Greyscale

Claim 20:
	Johansson/Beeson teaches that the L-shaped- member (166) is sized, shaped, and arranged to receive and retain the wiring-harness (164) (figure 16; c. 8, l. 1-28), wherein the wiring harness has a cable-diameter within a range of about 2 mm to about 30 mm (Beeson teaches between #10 gauge and #18 gauge (c. 6, l. 2-9) equal to 1.024-2.588mm in diameter; Johansson c. 4, l. 65-c. 5, l. 7, discussing various wires within the range; c. 5, l. 8-29, discussing that the pads are formed of sufficient length, thickness and width to support the wires in desired spatial relationship).
Claim 21:
	Johansson teaches that the predetermined-point of the wiring-harness is presented to an assembler in the predetermined-position on the surface of the substrate (c. 2, l. 50-60; c.6, l. Ex parte Masham, 2 USPQ2d 1647 (1987).  Here, the intended use of “presenting” the wiring harness is satisfied by the retention of the wiring harness in the predetermined-position in such a way that an assembler could access the retained wiring harness.
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Applicant alleges that Johansson/Beeson fails to teach that “the retention feature is configured to locate the predetermined point in the wiring harness bundle within a range of up to 5.0 millimeters from a predetermined position on the surface of the substrate”.  Specifically, applicant alleges that since the examiner asserts that the retention feature of Johansson may be significantly greater than 5 mm, the wiring harness could be positioned more than 5 mm from the predetermined location and alleges that the claim requires that the range be less than or equal to 5 mm.  The examiner respectfully disagrees with applicant’s analysis.
Claim 1 requires that “the retention feature is configured to locate the predetermined point in the wiring harness bundle within a range of up to 5.0 millimeters from a predetermined position on the surface of the substrate”.  A reasonable interpretation requires that the retention feature be configured in such a way so as to allow the wiring harness bundle to be positioned up to 5.0 mm from the predetermined position.  Here, since the retention feature is greater than 5.0 mm, it is configured in such a way so as to allow the wiring harness bundle to 
Moreover, applicant’s interpretation that the predetermined point must be positionable in a range of less than or equal to 5.0 mm would not read on claim 1 as currently recited.  For instance, were the retention feature sized so that it would only allow a tolerance range of 2mm, or 0.2 mm, such a retention feature would not be configured in such a way that the predetermined point could be located up to 5.0 mm from the predetermined position.  In the manner currently recited, the retention feature must be configured to allow at least 5.0 mm of tolerance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726